DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (United States Patent Application Publication 2016/348857 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1) 



    PNG
    media_image1.png
    285
    913
    media_image1.png
    Greyscale


Tamaki discloses a light transmissive member disposed so as to cover the recessed part and the particle (see fig.8, 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Miyata with teaching of Tamaki so that a light transmissive member disposed so as to cover the recessed part and the particle to facilitate reflection.




With respect to claim 4, Miyata in view of Tamaki discloses a wavelength conversion element according to claim 1, Miyata discloses wherein the sizes of the particles and holes are set so that it is possible for at least two particles to be disposed in each surface recess (see the holes and particles disclosed above).


With respect to claim 5, Miyata in view of Tamaki discloses a wavelength conversion element according to claim 1, but does not explicitly disclose wherein the sizes of the holes have an average diameter of about 60 pm.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Tamaki so that wherein the sizes of the holes have an average diameter of about 60 pm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617F.2d272, 205 USPQ 215 (CCPA 1980).

With respect to claim  6, Miyata in view of view of Tamaki discloses a wavelength conversion element according to claim 1, Miyata in combination with Tamaki discloses wherein the wavelength conversion layer (see 3 in fig.8 in Tamaki), the reflecting layer (4 in Tamaki), and the base layer (2 in Tamaki) comprise a stacked body fixed to each other via a bonding layer, with no separations between adjacent layers in the stacked body (see fig.8; [0217]:…the one having a multi-layer structure may also be used. In addition, an intermediate layer may be formed between the substrate 2 and the reflective layer 4 to improve the bonding of the substrate 2 and the reflective layer 4.).


With respect to claim 7, Miyata in view of Tamaki discloses a wavelength conversion element according to claim 1, Miyata does not disclose wherein the reflecting layer includes a reflecting film and a dielectric multilayer film.
Tamaki discloses wherein the reflecting layer includes a reflecting film (see Ag plating of Tamaki) and a dielectric multilayer film ([0650]:The reflective-type inorganic member thereby produced includes the substrate, and the reflective layer of Ag, the dielectric layer including an inorganic material constituted from 40 layers having a thickness of 3.5 .mu.m, and the inorganic phosphor layer having a thickness of 40 .mu.m formed on the substrate.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Miyata in view of Tamaki so that wherein the reflecting layer includes a reflecting film and a dielectric multilayer film to enhance the reflectivity of the phosphor.

With respect to claim 9, Miyata in view of Tamaki discloses a wavelength conversion element according to claim 1, Miyata discloses wherein the material of the particle is a wavelength conversion member (see 6 in fig.8). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (United States Patent Application Publication 2016/348857 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1) and Kobayashi (United States Patent Application Publication 2019/0072245 A1).


With respect to claim 3, Miyata in view of Tamaki discloses a projector (see para.[0049]) comprising: the light source device according to Claim 2; but does disclose a light modulation device configured to modulate light from the light source device in accordance with image information to thereby form image light; and a projection optical system configured to project the image light.
Kobayashi discloses a light modulation device configured to modulate light from the light source device (fig.11, 320ABC) in accordance with image information to thereby form image light; and a projection optical system (see fig.11, 4) configured to project the image light.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Miyata in view of Tamaki with the teaching of Kobayashi so that a light modulation device configured to modulate light from the light source device in accordance with image information to thereby form image light; and a projection optical system configured to project the image light to enhance the utility of light source.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (United States Patent Application Publication 2016/348857 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1) and Yang (United States Patent Application Publication 2020/0363709).


With respect to claim 8, Miyata in view of Tamaki discloses a wavelength conversion element according to claim 1, but does disclose wherein the material of the particle is a reflecting member.
Yang discloses wherein the material of the particle is a reflecting member (170).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one particle of Miyata in view of Tamaki with the teaching Yang so that the material of the particle is a light reflecting member.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (United States Patent Application Publication 2016/348857 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1) and Maeda (United States Patent Publication 10, 711, 189).

With respect to claim 10, Miyata in view of Tamaki discloses wavelength conversion element according to claim 1, but does not disclose wherein the material of the particle is a light transmissive member.
Maeda discloses wherein a least one particle is a light transmissive member (see 18 in fig.11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one particle of Miyata in view Tamaki with the teaching of Maeda so that the material of the particle is a light transmissive member to enhance reliability as well as efficiency of light utilization and versatility in the adjustment of phosphor volume.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that phosphor particles 10 in Miyata cannot be received in such a recess while they are forming the recess as required by claim 1.
Examiner respectfully disagrees. The examiner’s interpretation is that one set of phosphor particles form the recess and another set of particles are in said recess, therefore Miyata teaches the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY L BROOKS/           Primary Examiner, Art Unit 2882